UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER FOSTER,

                                Plaintiff,
                                                                 21-CV-3711 (LTS)
                    -against-
                                                                 CIVIL JUDGMENT
DAVID MUIR; ABC WORLD NEWS,

                                Defendants.

         Pursuant to the order issued July 2, 2021, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the claims brought on behalf of

Plaintiff Christopher Foster are dismissed for failure to state a claim on which relief may be

granted. The Court dismisses any claims brought on behalf of F.R.E.E. Things Matter without

prejudice. The Court declines to exercise supplemental jurisdiction over any state law claims

Plaintiff may be asserting. 28 U.S.C. § 1367(c)(3).

         The Court denies any request for preliminary injunctive relief as moot.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 2, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
